The defendant was convicted of assault in the second degree arising out of an incident during which he pushed a police officer into the path of an oncoming car at Kennedy Airport. The police officer, who was struck by the car, sustained injuries to his neck and back. During the jury deliberations, the jury sent a note to the court asking whether "the lack of corroboration (witnesses) constitute [sic] a reasonable doubt”. The defendant requested that the court reread the reasonable doubt charge, but the court responded to the note with its own answer: *790"there’s no legal requirement that any witness’s testimony be corroborated in order to satisfy the People’s burden”. The court also told the jurors that if this response was insufficient, they should feel free to request further instruction.
Given the straightforward nature of both the inquiry and the response, and the fact that the jury did not ask for further instruction, the court’s response to the note was meaningful and does not require reversal (see, CPL 310.30; People v Malloy, 55 NY2d 296, cert denied 459 US 847).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., Sullivan, Joy and Krausman, JJ., concur.